Title: From Thomas Jefferson to Joseph Anderson, 27 December 1807
From: Jefferson, Thomas
To: Anderson, Joseph


                        
                            Sir
                            
                            Washington Dec. 27. 07
                        
                        The Secretary at War informs me that he had engaged Capt Gaines to explore & survey the best road to be
                            found from the Muscle shoals to the head waters of Tombigbee, and that he now daily expects the report. of this survey the
                            state of Tenissee may perhaps chuse to avail itself. but if they chuse to make one themselves they are free to do it,
                            only consulting, & acting in concert with the Agent of the US. for the Indians through whose lands the road may be
                            proposed to pass; in order that nothing may be done unauthorised by treaty, & no just offence given them. I salute you
                            with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    